Citation Nr: 0413072	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  03-22 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from October 1945 to 
February 1947 and from November 1953 to July 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The appellant, the 
veteran's surviving spouse, perfected an appeal of that 
decision.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  The VCAA includes an enhanced duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA is applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and still pending before VA on that date.  See 
VAOPGCPREC 7-03.  Because the appellant's claim was filed 
after November 2000, the provisions of the VCAA are 
applicable to her claim.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") emphasized that adequate notice 
requires a claimant to be informed of what she must show to 
prevail in a claim, what information and evidence she is 
responsible for providing, and what evidence VA will secure.  
The RO has not provided any notice to the appellant informing 
her of the evidence required to substantiate her claim, or 
the relative responsibilities of the appellant and VA in 
developing that evidence.  The Board finds, therefore, that 
remand of the case is required.

The Board notes that in her July 2003 substantive appeal the 
appellant stated that she had a medical statement from the 
physician who treated the veteran at the time of his death 
that supported her claim for compensation benefits.  That 
statement is not of record.  In addition to notifying the 
appellant of the evidence needed to substantiate her claim 
and assisting her in developing that evidence, the RO should 
instruct the appellant to submit the medical statement from 
the veteran's physician that purportedly supports her claim 
for compensation benefits.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997) (if VA is on notice of the 
existence of evidence that might substantiate a claim, VA has 
a duty to instruct the claimant to submit that evidence).

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should instruct the appellant 
to submit the medical statement from the 
veteran's physician to support her claim 
for service connection for the cause of 
the veteran's death.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

